Citation Nr: 1422746	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability. 



REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1980 to December 1980 and active duty from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO. 

In April 2013, the Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

Also in April 2013 additional evidence was received along with a waiver of review by the agency of original jurisdiction, such that the Board may review such evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the April 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  Tinnitus is attributable to in-service noise exposure.

2.  Bilateral hearing loss disability is attributable to in-service noise exposure.


CONCLUSION OF LAW

1.  Tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

STRs and the Veteran's DD 214 document that his MOS was a radio operator in the Marines.  The Board concedes that the Veteran's MOS along with his descriptive statements, regarding the firing of weapons in his proximity, indicate that he was exposed to hazardous noise levels in connection with his duties during service.  

Post-service medical records show that the Veteran currently has tinnitus.  The April 2010 VA examination states the Veteran has a diagnosis of tinnitus, described as occurring approximately three times per week and lasting for 10-15 seconds.  The examiner noted that he could not resolve the etiology of the Veteran's tinnitus without mere speculation. 

The evidence of record shows that the Veteran contends that his diagnosed tinnitus was caused by his exposure to the high levels of noise during service.  During the April 2013 hearing, the Veteran testified that, due to the firing of weapons in-service he could hear a constant ringing sound in his ears.  The Veteran indicated that the same constant ringing sound he heard while in service continues to ring in his ears now. 

The Board also received a lay statement from the Veteran's wife describing his tinnitus.  She stated that the Veteran constantly complains of a loud piercing noise, especially at night when it is quite.  

The Board finds that the Veteran has provided competent and credible testimony regarding a nexus between his diagnosed tinnitus and the in-service ringing in his ears.  Accordingly, service connection for tinnitus is warranted.


Hearing loss disability

As shown by his DD Form 214 and reported during his recent hearing testimony, the appellant was assigned to an artillery unit as a radio operator.  It is clear from his credible hearing testimony and lay statements that the appellant was exposed to loud noises due to the firing of weapons while in service. 

When examined by VA in April 2010, the appellant reported being exposed to excessive noise levels from weapons and artillery during service.  

Significantly, the appellant was diagnosed with normal to severe sensorineural hearing loss.  The examiner opined that the etiology of the hearing loss could not be determined "without resorting to mere speculation" as inspection of the record only contains whispered voice tests and failed to reveal specific decibel levels.  

The appellant also sought an audiological examination from a private physician.  On examination, the appellant reported in-service noise exposure.  In a statement provided in April 2013, the physician opined that the sensorineural hearing loss was most likely related to noise exposure while in the military. 

The Board also recognizes the Veteran's wife's lay statement regarding his hearing loss.  She stated that he has been experiencing hearing loss to certain sounds and noises for many years.  She asserted that her children and she have to speak to him repeatedly in order for him to respond, and at short distances it is hard for him to hear or make out words, especially with any background noise.  She indicated that he speaks in a loud voice when having a conversation, and doesn't seem to be aware of his volume.

After a careful review of the entire record, the Board finds the evidence supports the claim.  In regard to etiology, the only evidence that actually addresses the issue is positive.  The VA does not actually reach an opinion.  Since the evidence supports the claim, service connection for hearing loss disability is granted.



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


